Exhibit 10.4
H&R BLOCK, INC.
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(Amended and Restated Effective July 27, 2010)
Purpose
          H&R Block, Inc. (the “Company”) amended and restated the H&R Block,
Inc. Deferred Compensation Plan for Executives effective as of July 1, 2002.
This amendment and restatement is effective December 31, 2008, and is intended
to comply with the requirements of section 409A of the Code.
          The purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated employees who contribute materially to
the continued growth, development and future business success of the Company and
its Affiliates, if any, that sponsor this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.
          Notwithstanding any provision in the Plan to the contrary, pursuant to
IRS Notice 2007-86, all amounts accrued under the Plan for a Participant as of
December 31, 2008 will be paid in a lump sum on April 11, 2009, unless the
Participant elects to defer Salary and Bonus earned in 2009 in accordance with
Article 3. If a Participant elects to defer for 2009, the Participant may elect
one time and form of payment for all amounts attributable to pre-2009 deferrals,
as well as a time and form of payment for deferrals for 2009 and subsequent
years. For Participants in pay status on or before December 31, 2008
(i) payments of pre-2004 deferrals shall be paid according to the Plan as
grandfathered under Code §409A, and (ii) payments of deferrals made after 2004
shall be governed by the Participant’s payment elections and the terms of the
Amended and Restated Plan.
          The H&R Block, Inc. Deferred Compensation Trust Agreement, dated
December 13, 1988, is hereby revoked, effective December 31, 2008, in accordance
with §2.03. The H&R Block, Inc. Deferred Compensation Trust Agreement is
reinstated, effective December 31, 2008 except that §§2.02-3 and 2.02-4 are
deleted in the entirety.
ARTICLE 1
Definitions
          For the purposes of this Plan, unless otherwise clearly apparent from
the context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” means, with respect to a Participant, a credit on the
records of the Employer equal to the sum of the Participant’s Deferral Account
balance, the Company Matching Account balance, and the Discretionary Company
Contributions Account balance. The Account Balance, and each other specified
account balance, shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.   1.2
  “Affiliate” or “Affiliates” means a group of entities, including the Company,
which constitutes a controlled group of corporations (as defined in section
414(b) of the Code), a group of trades or businesses (whether or not
incorporated) under common control (as defined in section 414(c) of the Code).

1



--------------------------------------------------------------------------------



 



1.3   “Annual Company Matching Contributions” means for any one Plan Year, the
amount determined in accordance with Section 4.1.   1.4   “Annual Contributions”
means the Participant’s Annual Deferral Amount plus Annual Company Matching
Contributions for any one Plan Year.   1.5   “Annual Deferral Amount” means that
portion of a Participant’s Salary and Bonus that a Participant defers in
accordance with Section 3.1(a) for any one Plan Year. In the event of a
Participant’s Unforeseeable Financial Emergency (if deferrals are revoked in
accordance with Section 6.1), Disability (if deferrals cease in accordance with
Section 8.1), death, or a Termination of Employment prior to the end of a Plan
Year, such year’s Annual Deferral Amount shall be the actual amount withheld
prior to such event.   1.6   “Beneficiary” means one or more persons, trusts,
estates or other entities, designated by a Participant in accordance with
Section 10.2, or in the absence of such designation, the persons specified in
Section 10.3, that are entitled to receive benefits under this Plan upon the
death of a Participant.   1.7   “Beneficiary Designation Form” means the form
(which may be digital and require electronic transmission) established from time
to time by the Committee by which a Participant designates one or more
Beneficiaries in accordance with the Committee’s procedures.   1.8   “Board”
means the Board of Directors of the Company, as constituted at the relevant
time.   1.9   “Bonus” means performance-based compensation paid under the
Employer’s short-term incentive plan (or other annual incentive program) which
is contingent on the satisfaction of pre-established organizational or
individual performance criteria over the Company’s 12-consecutive month Fiscal
Year; but excluding any amounts paid under an incentive program that will be
paid regardless of performance or based upon a level of performance that is
substantially certain to be met at the time the criteria is established.   1.10
  “Claimant” shall have the meaning set forth in Section 14.1.   1.11   “Code”
means the Internal Revenue Code of 1986, as it may be amended from time to time.
References to a Code section shall be deemed to be to that section or any
successor to that section.   1.12   “Committee” means the Compensation Committee
of the Board.   1.13   “Company” means H&R Block, Inc., a Missouri corporation,
and any successor to all or substantially all of its assets or business.   1.14
  “Company Matching Account” means (i) the sum of all of a Participant’s Annual
Company Matching Contributions, plus (ii) amounts credited in accordance with
all the applicable crediting and debiting provisions of this Plan that relate to
the Participant’s Company Matching Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s Company Matching Account.   1.15   “Deferral Account” means
(i) the sum of all of a Participant’s Annual Deferral Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s Deferral Account, less (iii) all
distributions made to the

2



--------------------------------------------------------------------------------



 



    Participant or his or her Beneficiary pursuant to this Plan that relate to
his or her Deferral Account.   1.16   “Disability” or “Disabled” means a
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits under the group long-term disability insurance program maintained by
the Participant’s Employer, and shall be deemed to be incurred on the date as of
which such income replacement benefits commence.   1.17   “Discretionary Company
Contributions” means the amount credited to an Employee in accordance with
Section 4.2.   1.18   “Discretionary Company Contributions Account” means the
(i) sum of all of a Participant’s Discretionary Company Contributions, plus
(ii) amounts credited in accordance with all the applicable crediting and
debiting provisions of the Plan that relate to the Participant’s Discretionary
contributions Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to the Plan that relate to the Participant’s
Discretionary Company Contributions Account.   1.19   “Disability Benefit” means
the benefit set forth in Article 8.   1.20   “Election Form” means the form
(which form or forms may be in a digital format and require electronic
transmission) established from time to time by the Committee by which a
Participant makes elections under the Plan in accordance with the Committee’s
procedures.   1.21   “Eligibility Committee” means the Chief Executive Officer
of the Company, the Chief Financial Officer of the Company, and the senior
officer of the Company responsible for human resources.   1.22   “Employee”
means a person who is an employee of any Employer.   1.23   “Employer” means the
Company and/or any of its Affiliates (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have agreed to participate in the Plan.   1.24   “ERISA” means the Employee
Retirement Income Security Act of 1974, as it may be amended from time to time.
References to an ERISA section shall be deemed to be to that section or any
successor to that section.   1.25   “In-Service Distribution” means a date-based
distribution as set forth in Section 7.1 providing for distribution no earlier
than the third Plan Year after the Plan Year for which the Annual Contributions
are made.   1.26   “Installment Method” means installment payments over a number
of years selected by the Participant in accordance with this Plan. Each
installment payment shall be calculated by multiplying the Account Balance of
the Participant by a fraction, the numerator of which is one and the denominator
of which is the remaining number of payments due the Participant. For purposes
of this calculation, the Account Balance of the Participant (or the appropriate
portion thereof) shall be calculated as of the close of business on or around
the date of the Participant’s payment.

3



--------------------------------------------------------------------------------



 



1.27   “Measurement Fund” means one or more investment funds which may, but need
not, include the investment funds provided under the H&R Block Retirement
Savings Plan (including Company stock) available as a measuring standard for
crediting earnings and losses to a Participant’s Account Balance.
Notwithstanding any other provision in this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any Measurement Fund.   1.28   “Open Enrollment” means,
with respect to the deferral of Salary for a Plan Year, such period as
established by the Committee ending before the beginning of such Plan Year. With
respect to the deferral of a Bonus, such period as established by the Committee
ending before the date that is no later than 6 months prior to the expiration of
the performance period with respect to such Bonus.   1.29   “Participant” means
any Employee (i) who is selected to participate in the Plan, (ii) who elects to
participate in the Plan, (iii) who executes an Election Form in a form
acceptable to the Committee, (iv) who commences participation in the Plan, and
(v) whose participation has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.   1.30   “Payment Date” means the
date during a month on which payments under this Plan are made, as selected by
the Committee from time to time.   1.31   “Plan” means the H&R Block, Inc.
Deferred Compensation Plan for Executives, which shall be evidenced by this
instrument as it may be amended from time to time and Participant’s Election
Forms.   1.32   “Plan Year” means a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.   1.33  
“Qualified Plan” means the H&R Block Retirement Savings Plan or any successor
plan that is intended to satisfy the requirements of section 401 of the Code.  
1.34   “Salary” means the total salary and wages , including fee based earnings
and commissions paid by all Affiliates to a Participant relating to services
performed during any Plan Year, excluding any other remuneration paid by
Affiliates such as Bonuses, other bonuses, overtime, incentive pay, stock
options, distributions of compensation previously deferred, restricted stock,
severance pay, allowances for expenses (such as relocation, travel, and
automobile allowances), non-monetary awards and fringe benefits (cash or
noncash). Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of any Affiliate and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, or 402(e)(3) pursuant to plans established by any Affiliate;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Participant.   1.35   “Survivor Benefit” means the
benefit set forth in Article 9.

4



--------------------------------------------------------------------------------



 



1.36   “Termination Benefit” means the benefit set forth in Section 7.4.   1.37
  “Termination of Employment” means a separation from service within the meaning
of Code §409A. A Participant who is an employee will generally have a
Termination of Employment if the Participant voluntarily or involuntarily
terminates employment with the Employer. A termination of employment occurs if
the facts and circumstances indicate that the Participant and the Employer
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services the Participant will perform after
such date (whether as an employee, director or other independent contractor) for
the Employer will decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee, director or other
independent contractor) over the immediately preceding 36-month period (or full
period of services if the Participant has been providing services for less than
36 months). Notwithstanding the foregoing, the employment relationship is
treated as continuing while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period does not exceed 6 months, or if
longer, so long as the Participant retains the right to reemployment with an
Employer under an applicable statute or contract. When a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or to last for a period of at least 6 months and such
impairment causes the Participant to be unable to perform duties of his or her
position or any substantially similar position, a 29-month maximum period of
absence shall be substituted for the 6-month maximum period described in the
preceding sentence.   1.38   “Trust” means one or more trusts established with
respect to the Plan between the Company and the trustee named therein, as
amended from time to time.   1.39   “Unforeseeable Financial Emergency” means a
severe financial hardship to the Participant resulting from (i) an illness or
accident of the Participant, a Beneficiary or a dependent (as defined in Code
§152, without regard to §152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
(ii) a loss of the Participant’s property due to casualty, or (iii) such other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee consistent with the requirements of Code Section 409A.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees, as determined by the
Committee or if the Committee so directs, the Eligibility Committee. The
Eligibility Committee will report to the Compensation Committee not less
frequently than annually the individuals it selects for participation.   2.2  
Enrollment Requirements. As a condition to a selected Employee’s participation,
the Committee must receive, in accordance with the Committee’s procedures, an
Election Form during Open Enrollment or within thirty (30) days after he or she
is first selected for participation in the Plan. In addition, the Committee may
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary. Notwithstanding the foregoing, an Employee
shall be deemed to satisfy the enrollment requirements with respect to
Discretionary Company Contributions by approval of a Discretionary Company
Contribution for the Participant in accordance with Section 4.2.

5



--------------------------------------------------------------------------------



 



2.3   Eligibility; Commencement of Participation. Provided an Employee selected
to participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, the Employee shall commence participation in
the Plan on the first day of the month following the month in which the Employee
executes all enrollment requirements or such later date as the Committee shall
determine in its sole discretion with respect to compensation paid for services
performed after the election. If an Employee fails to meet all such requirements
within the period required, in accordance with Section 2.2, that Employee shall
not be eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents; provided, however, that such Employee must continue to be eligible to
participate in the Plan as determined by the Committee in its sole discretion.  
2.4   Termination of Participation. Subject to Section 2.6, once an Employee has
become a Participant in the Plan, his or her participation shall continue until
the earlier of (i) payment in full of all benefits to which the Participant or
his or her Beneficiary is entitled under the Plan or (ii) the occurrence of an
event specified in Section 2.5 which results in loss of benefits. Except as
otherwise specified in the Plan, the Company may not terminate an individual’s
participation in the Plan.   2.5   Missing Persons. If the Company is unable to
locate a Participant or his or her Beneficiary for purposes of making a
distribution, the amount of the Participant’s benefits under this Plan that
would otherwise be considered as non-forfeitable, shall be forfeited effective
four (4) years after (i) the last date a payment of said benefit was made, if at
least one such payment was made, or (ii) the first date a payment of said
benefit was to be made pursuant to the terms of the Plan, if no payments had
been made. If such person is located after the date of such forfeiture, the
benefits for such Participant or Beneficiary shall not be reinstated hereunder.
  2.6   Changes in Employment Status. If a Participant has a change in his or
her employment responsibilities, title, compensation, and/or performance, such
that the Participant would not qualify for initial participation in the Plan, as
determined by the Committee in its sole discretion, (i) the Participant shall
continue to defer his or her Annual Deferral Amount in accordance with the
Participant’s election for the Plan Year during which the change in employment
responsibilities, title, compensation, and/or performance occurs, (ii) the
Participant shall not be eligible to elect an Annual Deferral Amount or to be
credited with a Discretionary Company Contribution in Plan Years following the
Plan Year during which the change in employment responsibilities, title,
compensation, and/or performance occurs unless and until the Participant again
is selected to elect an Annual Deferral Amount, as determined by the Committee
in its sole discretion, and (iii) the Participant shall otherwise continue to
participate in the Plan.   2.7   Participation upon Reemployment. If a
Participant terminates employment with all Affiliates and later becomes
reemployed by an Affiliate, such reemployment shall not suspend or delay benefit
payments such Participant is receiving or is eligible to receive under the Plan
as a result of the Termination of Employment. Upon reemployment, the Participant
shall not be eligible to make deferrals unless and until the Participant again
qualifies for initial participation as determined by the Committee.

ARTICLE 3
Open Enrollment/ Annual Elections

3.1   Elections. A Participant shall complete an election for Salary and Bonus
by completing and delivering an Election Form to the Committee during Open
Enrollment for the Plan Year in the

6



--------------------------------------------------------------------------------



 



    case of Salary and for the applicable performance period in the case of
Bonus. The Participant shall be entitled to elect the following:

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect,
subject to withholding described in Section 5.2(a), to defer Salary and Bonus
according to the following schedule:

                      Minimum   Maximum Deferral   Percentage   Percentage
Salary
    0 %     100 %
Bonus
    0 %     100 %

      Timely receipt of an Election Form by the Committee is a condition to
deferral of either Salary or Bonus. If no Election Form is timely received by
the Committee, the applicable deferral percentage shall be zero.     (b)  
Measurement Funds. A Participant may elect one or more Measurement Fund(s) to be
used to determine the amounts to be credited or debited to his or her Account
Balance. If a Participant does not elect any Measurement Funds, the
Participant’s Annual Deferral Amount shall be allocated according to the
Participant’s most recent election. If a Participant has not previously elected
any Measurement Fund, amounts will be credited or debited according to a default
Measurement Fund as determined by the Committee, in its sole discretion.     (c)
  Time and Form of Payment. During the Open Enrollment for a Plan Year, a
Participant may make a payment election designating the time of commencement of
payment of the portion of the Participant’s Account Balance attributable to his
Annual Deferral Amount and Annual Company Matching Contributions for the Plan
Year, and the form of payment (either lump sum or installments) for such portion
according to the permissible distribution events provided under the Plan which
may include any distribution or payment options provided for under Article 7.
The time and form of payment of any Discretionary Company Contribution for an
Employee for a Plan Year shall be established by the Committee at the time any
such Discretionary Company Contribution is authorized.

3.2   Effect of Elections/Changes to Elections.

  (a)   Irrevocable Deferral Elections. Once a Plan Year has commenced, a
Participant may not elect to change his or her deferral election that is in
effect for that Plan Year, except if and to the extent permitted by the
Committee and made in accordance with the provisions of Section 3.2(c) and Code
section 409A specifically relating to a change and/or revocation of deferral
elections related to a Participant’s Disability or an Unforeseeable Financial
Emergency or a hardship distribution under the Qualified Plan.     (b)  
Allocations to Measurement Funds. The Participant may add, delete or change
allocations to one or more Measurement Funds used to determine the amounts to be
credited or debited to his or her Account Balance by submitting an Election Form
that is accepted by the Committee. Allocations may be made in one percent (1%)
increments. Election changes will be applied as follows:

7



--------------------------------------------------------------------------------



 



  (i)   Changes. Changes to allocations for future deferrals will be applied to
the next contribution period following the date of the election.     (ii)  
Exchanges. Exchanges to allocations to Measurement Funds shall be applied at the
close of the next market day following the date the election is received by the
Committee.

  (c)   Subsequent changes to Time and Form of Payment. A Participant may elect
one time to change the time or form of payment elected for his Deferral Account
attributable to Annual Deferral Amounts for any Plan Year, and for his Company
Matching Account attributable to Company Matching Contributions for any Plan
Year, only in accordance with this Section 3.2(c). Any election under this
Section 3.2(c) must comply with Code Section 409A and the regulations and other
guidance thereunder. Except as permitted under this Plan with respect to an
Unforeseeable Financial Emergency or as described in Section 7.5, a Participant
may not elect to accelerate the date payment is to be made or commenced. A
Participant may elect to delay the time payment is to be made or commenced, and
may change the form of payment from lump sum to installments, or vice versa,
only if the following conditions are met:

  (i)   the election is received by the Committee not less than twelve
(12) months before the date payment would have otherwise been made or commenced
without regard to this election;     (ii)   the election shall not take effect
until at least twelve (12) months after the date on which the election is
received by the Committee; and     (iii)   except in the case of payment on
account of death or Disability, payment pursuant to the election shall not be
made or commenced sooner than five (5) years from the date payment would have
otherwise been made or commenced without regard to this election.

      For these purposes, installment payments shall be treated as a single
payment, with the result that an election to change from installments to a lump
sum will require that the lump sum be postponed until a date which is at least
five (5) years after the scheduled payment date of the first installment.

ARTICLE 4
Company Contribution Amounts/Vesting

4.1   Annual Company Matching Contributions. A Participant’s Annual Company
Matching Contributions for any Plan Year shall be determined by the
Participant’s Employer. In order to receive Annual Company Matching
Contributions with respect to a Plan Year, the Participant shall have
contributed through elective compensation deferrals in the Qualified Plan, an
amount equal to the maximum deferral permitted under the Qualified Plan for the
Plan Year, and shall be an Employee as of the last day of the Plan Year. If the
Participant fulfills these requirements with respect to a Plan Year, the Annual
Company Matching Contributions shall be equal to (i) the Employer matching
contribution that would have been provided to the Participant in the Qualified
Plan, assuming that the Annual Deferral Amount had been included in the
definition of compensation in the Qualified Plan, and assuming further that the
limitations of IRC Sections 401(a)(17), 402(g)(1) and 415 did not apply, minus
(ii) the amount of the Employer matching contribution provided to the
Participant during such Plan Year under the Qualified Plan. The

8



--------------------------------------------------------------------------------



 



    amount so credited to a Participant under this Plan shall be the Annual
Company Matching Contributions for that Plan Year and shall be credited to the
Participant’s Company Matching Account on a date or dates to be determined by
the Committee, in its sole discretion.   4.2   Discretionary Company
Contributions. Apart from the Annual Company Matching Contribution, the
Committee may make discretionary contributions for any Participant under this
Plan at the times and in the amount(s) designated by the Participant’s Employer,
in its sole discretion. Amounts so credited to a Participant under this Plan
shall be credited to the Participant’s Discretionary Company Contributions
Account.   4.3   Vesting.

  (a)   Participant Contributions. A Participant shall at all times be 100%
vested in his or her Deferral Account.     (b)   Annual Company Matching
Contributions. A Participant’s Company Matching Contributions Account shall be
vested to the same extent as the Participant’s matching contributions account
under the Qualified Plan.     (c)   Discretionary Company Contributions. Unless
otherwise determined by the Committee prior to awarding any Discretionary
Company Contributions, amounts credited to a Participant’s Discretionary Company
Contributions Account shall be vested to the same extent as the Participant’s
matching contributions account under the Qualified Plan.

ARTICLE 5
Crediting/Taxes

5.1   Crediting/Debiting of Account Balances. Subject to the rules and
procedures that are established from time to time by the Committee, amounts
shall be credited or debited to a Participant’s Account Balance in accordance
with the performance of the Measurement Funds selected by the Participant under
Sections 3.1(b) and 3.2(b). The performance of such Measurement Funds (either
positive or negative) shall be determined by the Committee in its sole
discretion.   5.2   Employer-Provided Benefits, FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer shall
withhold from that portion of the Participant’s Salary and Bonus, that are not
being deferred, in a manner determined by the Employer, the Participant’s share
of any Employer-provided welfare and fringe benefits elected by the Participant
and/or FICA or other employment taxes on such Annual Deferral Amount, as
determined by the Committee in its sole discretion. If necessary, the Committee
may reduce the Annual Deferral Amount in order to satisfy the Participant’s
election with respect to Employer-provided welfare and fringe benefits and the
Employer’s obligation to withhold FICA and other employment taxes.     (b)  
Company Matching Account. When a Participant becomes vested in a portion of his
or her Company Matching Account the Participant’s Employer shall withhold from
the Participant’s Salary and Bonus that are not being deferred, in a manner
determined by the Employer, the Participant’s share of FICA and/or other
employment taxes, as determined

9



--------------------------------------------------------------------------------



 



      by the Committee in its sole discretion. If necessary, the Committee may
reduce the vested portion of the Participant’s Company Matching Account, as
applicable, in order to comply with this Section 5.2.     (c)   Distributions. A
Participant’s Employer, or the trustee of the Trust, shall withhold from any
payments made to the Participant under this Plan all federal, state and local
income, employment and other taxes required to be withheld by the Employer, or
the trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Employer, or the trustee
of the Trust.

ARTICLE 6
Unforeseeable Financial Emergencies
If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee (i) to revoke deferrals of Salary and/or
Bonus elected by such Participant or (ii) to revoke deferrals of Salary and
Bonus elected by such Participant and receive a partial or full payout from the
Plan. Any such payout shall not exceed the lesser of the Participant’s vested
Account Balance, calculated as if such Participant were receiving a Termination
Benefit, or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. A Participant may not receive a payout from the Plan to the extent
that the Unforeseeable Financial Emergency is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by revocation of deferrals under
this Plan.
ARTICLE 7
Distributions/Payments

7.1   In-Service Date-Based Distribution.

  (a)   Annual Contributions. In connection with each election to defer Annual
Contributions, a Participant may elect to receive an In-Service Distribution
from the Plan with respect to all or a portion of such Annual Deferral Amounts
credited for such Plan Year. The In-Service Distribution shall be a lump sum
payment in an amount that is equal to the portion of the Annual Deferral Amounts
that the Participant elected to have distributed as an In-Service Distribution,
plus amounts credited or debited in the manner provided in Section 5.1 on that
amount, calculated as of the close of business on or around the date on which
the In-Service Distribution becomes payable, as determined by the Committee in
its sole discretion.     (b)   Payment of In-Service Distributions. Subject to
the other terms and conditions of this Plan, each In-Service Distribution
elected shall be paid out on the first Payment Date commencing immediately after
the date designated by the Participant.     (c)   Other Benefits Take Precedence
Over In-Service Distributions. Should an event occur that triggers a benefit
under this Article 7, Article 8 or Article 9, any Annual Deferral Amounts, plus
amounts credited or debited thereon, that is subject to an In-Service
Distribution election under Section 7.1 shall not be paid in accordance with
Section 7.1 but shall be paid in accordance with the other applicable Article or
Section.

7.2   Disability Benefit. A Participant may elect to receive a Disability
Benefit equal to the Account Balance attributable to Annual Contributions for
the Plan Year in one of the following forms: (i) a

10



--------------------------------------------------------------------------------



 



    single lump sum payment, or (ii) installment payments over one (1) to
fifteen (15) years according to the Installment Method. If the Participant fails
to make an election as to the time and form of payment for a Disability Benefit,
the election shall default to a single lump sum payment.   7.3   Termination
Benefit. A Participant may elect to receive a Termination Benefit equal to the
vested Account Balance attributable to Annual Contributions for the Plan Year in
one of the following forms: (i) a single lump sum payment, or (ii) installment
payments over one (1) to fifteen (15) years according to the Installment Method.
If the Participant fails to make an election as to the time and form of payment
for a Termination Benefit, the election shall default to a single lump sum
payment. Unless otherwise delayed according to Section 7.5, a Termination
Benefit shall not be made before the date that is six (6) months after the date
of the Participant’s Termination of Employment (or, if earlier, the date of
death of the Participant).   7.4   Delay of Payment. Notwithstanding any other
provision in the Plan, the payment of amounts deferred under the Plan shall will
be delayed as follows:

  (a)   Application of Code section 162(m). If the Company reasonably
anticipates that any portion of the benefit payable under the Plan to any
Participant could be nondeductible under Code section 162(m) (or cause other
amounts payable by the Company to be nondeductible under Code section 162(m)),
then the payment of such portion of the benefit to such Participant shall be
delayed until the earliest date on which the Company reasonably anticipates that
the deduction will not be limited or eliminated by application of Code section
162(m), provided that where any scheduled payment to the Participant in the
Company’s taxable year is delayed in accordance with this paragraph, the delay
in payment will be treated as a subsequent deferral election unless all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph are also delayed. Where the payment is delayed to a date on or
after the Participant’s Termination of Employment, the payment will be
considered a Termination Benefit payable at the time provided in Section 7.4. No
election may be provided to a Participant with respect to the timing of the
payment under this Section 7.5(a).     (b)   Other Event Permitted by
Section 409A. If the Committee so determines, payment of amounts under the Plan
may be delayed as permitted under Code section 409A, as if stated in the Plan,
for example, if the Company reasonably anticipates that making a payment will
violate a term of any Company loan agreement, jeopardize the ability of the
Company to continue as a going concern if paid as scheduled or the payment may
violate securities laws (or other applicable law).

7.5   Acceleration of Payment. Notwithstanding any other provision in the Plan,
the payment of amounts deferred under the Plan will be accelerated as follows:

  (a)   De Minimis Payments. Notwithstanding the foregoing, if at the time of
the Participant’s Termination of Employment, the Participant’s vested Account
Balance, and the Participant’s entire interest under all other arrangements
required to be aggregated with this Plan pursuant to Treasury Regulation section
1.409A-1(c)(2), is less than the applicable dollar amount under Code
Section 402(g)(1)(B) ($15,500 for 2008), then the Participant’s Account Balance
shall be paid in a lump sum on the Payment Date of the seventh month after such
Termination of Employment (or, if earlier, the date of death).

11



--------------------------------------------------------------------------------



 



  (b)   Other Events Permitted by Section 409A. If the Committee so determines,
in its sole discretion (without any direct or indirect election on the part of
any Participant), the Committee may accelerate the date of distribution or
commencement of distributions hereunder, or accelerate installment payments by
paying the vested Account Balance in a lump sum or pursuant to a Installment
Method using fewer years, to the extent permitted under Code section 409A (such
as, for example, as provided in Section 1.409A-3(j)(4) of the Treasury
regulations, to comply with domestic relations orders or certain conflict of
interest rules, to pay employment taxes, to make a lump sum cashout of certain
de minimis amounts that are less than the applicable dollar amount under Code
section 402(g)(1)(B), or to make payments upon income inclusion under Code
section 409A).

ARTICLE 8
Disability Waiver and Benefit

8.1   Disability Waiver.

  (a)   Cancellation of Deferral. Subject to Section 409A, if it is determined
that a Participant is suffering from a Disability, such Participant’s deferrals
shall thereupon be cancelled by the later of the end of the Plan Year or the
fifteenth day of the third month following the date the Participant incurs a
Disability.     (b)   Return to Work. If a Participant returns to employment
with the Employer after a Disability ceases, the Participant may elect to defer
an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.1 above.

8.2   Disability Benefit. Upon a determination that a Participant is Disabled,
Participant shall receive payments according to the Participant’s election for
Disability Benefit under Section 7.2. Unless otherwise delayed according to
Section 7.5, a Disability Benefit shall commence on the first regular payment
date following a forty-five (45) day period following the date the Participant
incurred a Disability.

ARTICLE 9
Survivor Benefit

9.1   Survivor Benefit. A Participant’s Beneficiary(ies) shall receive a benefit
upon the Participant’s death which will be equal to (i) the Participant’s vested
Account Balance, determined as of the date before the applicable Payment Date,
if the Participant dies prior to his or her Termination of Employment or
Disability, or (ii) the Participant’s unpaid Termination Benefit or Disability
Benefit, determined as of the date before the applicable Payment Date, if the
Participant dies before his or her Termination Benefit or Disability Benefit is
paid in full (the “Survivor Benefit”).   9.2   Payment of Survivor Benefit. The
Survivor Benefit shall be paid to the Participant’s Beneficiary(ies) in a lump
sum payment on the first Payment Date after a 45-day period following the date
on which the Company is provided with proof that the satisfactory to the
Committee of the Participant’s death.

12



--------------------------------------------------------------------------------



 



ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive benefits payable under the Plan upon the death of such a Participant.
The Beneficiary designated under this Plan may be the same as or different from
the Beneficiary designated under any other plan of an Employer in which the
Participant participates.   10.2   Beneficiary Designation; Change of
Beneficiary Designation. A Participant shall designate his or her Beneficiary by
completing and delivering the Beneficiary Designation Form to the Committee or
its designated agent. A Participant shall have the right to change a Beneficiary
by completing and delivering a new Beneficiary Designation Form to the
Committee. Upon the acceptance by the Committee of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Committee shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Committee prior to his or her
death. No designation or change in designation of a Beneficiary shall be
effective until received by the Committee or its designated agent. In the event
a Participant becomes divorced or legally separated from his or her spouse, any
Beneficiary Designation Form designating such spouse as a beneficiary shall
automatically be null and void as of the date of such divorce or legal
separation; provided, however, that the Participant may designate such spouse
(or former spouse) as a beneficiary under a new Beneficiary Designation Form.  
10.3   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1 and 10.2 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s Beneficiary shall be his
or her surviving spouse. If the Participant has no surviving spouse, the
Participant’s Survivor Benefit shall be payable to the executor or personal
representative of the Participant’s estate.   10.4   Doubt as to Beneficiary. If
the Committee has any doubt as to the proper Beneficiary with respect to a
Participant, the Committee shall have the right, exercisable in its discretion,
to withhold payments until this matter is resolved to the Committee’s
satisfaction.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is on a paid leave of absence
authorized by the Participant’s Employer, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 6, 7 or 8 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount subject to a deferral election shall continue to be withheld during such
paid leave of absence in accordance with Section 3.1.   11.2   Unpaid Leave of
Absence. If a Participant is authorized by the Participant’s Employer to take an
unpaid leave of absence from the employment of the Employer for any reason, such
Participant shall continue to be eligible for the benefits provided in Articles
6, 7 or 8 in accordance with the provisions of those Articles. However, the
Participant shall be excused from fulfilling the Annual Deferral Amount
commitment that would otherwise have been withheld during the remainder of the
Plan Year in which the unpaid leave of absence is taken. During the unpaid leave
of absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to active employment, the
Participant may make deferral elections during the next Open Enrollment provided
the Participant is selected by the Committee as eligible to make a deferral
election and an Election Form is delivered to and accepted by the Committee for
each such election in accordance with Section 3.1 above.

13



--------------------------------------------------------------------------------



 



ARTICLE 12
Termination, Amendment or Modification

12.1   Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate and liquidate the Plan
in the event of a corporate dissolution, change in control, or other event in
accordance with Treas. Reg. §1.409A-3(j)(4)(ix).   12.2   Amendment. The Company
may, at any time, amend or modify the Plan in whole or in part by the action of
the Board; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s vested Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification; and (ii) no amendment or
modification of this Section 12.2 shall be effective. The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification.   12.3   Release. Any payment of benefits to or for
the benefit of a Participant or Beneficiaries that is made in good faith by the
Company in accordance with the Company’s interpretation of its obligations
hereunder shall be in full satisfaction of all claims against the Company for
benefits under this Plan to the extent of such payment.   12.4   Amendment to
Ensure Proper Characterization of the Plan. Notwithstanding the previous
Sections of this Article 12, the Plan may be amended at any time, retroactively
if determined by the Committee to be necessary, in order to conform the Plan to
the provisions of Code Section 409A and to ensure that amounts under the Plan
are not considered to be taxed to a Participant under the Federal income tax
laws prior to the Participant’s receipt of the amounts or to conform the Plan
and the Trust to the provisions and requirements of any applicable law
(including ERISA and the Code).

ARTICLE 13
Administration

13.1   Administration. Except as otherwise provided herein, the Plan shall be
administered by the Committee.   13.2   Powers of the Committee. In addition to
the other powers granted under the Plan, the Committee shall have all powers
necessary to administer the plan, including without limitation, powers:

  (a)   to interpret the provisions of this Plan;     (b)   to establish and
revise the method of accounting for the Plan and to maintain the Accounts; and  
  (c)   to establish rules for the administration of the Plan and to prescribe
any forms required to administer the Plan.

    Not in limitation, but in amplification of the foregoing and of the
authority conferred upon the Committee in Section 13.1, the Company specifically
intends that the Committee have the

14



--------------------------------------------------------------------------------



 



    greatest permissible discretion to construe the terms of the Plan and to
determine all questions concerning eligibility, participation and benefits. Any
such decision made by the Committee is intended to be subject to the most
deferential standard of judicial review. Such standard of review is not to be
affected by any real or alleged conflict of interest on the part of the Company
or any member of the Committee. The Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund. Each such action will take
effect as of the first day of the first calendar quarter that begins at least
thirty (30) days after the day on which the Committee gives Participants advance
written notice of such change.   13.3   Delegation. The Committee, or any
officer of the Company designated by the Committee, shall have the power to
delegate specific duties and responsibilities to officers or other employees of
the Company or other individuals or entities. Any delegation may be rescinded by
the Committee at any time. Each person or entity to whom a duty or
responsibility has been delegated shall be responsible for the exercise of such
duty or responsibility and shall not be responsible for any act or failure to
act of any other person or entity.   13.4   Binding Effect of Decisions. The
decision or action of the Committee with respect to any question arising out of
or in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having or claiming to have any interest
or right in the Plan.   13.5   Indemnity of Committee. The Company shall
indemnify and hold harmless the members of the Committee and any employee of an
Affiliate or entity to whom the duties of the Committee may be delegated against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Committee, any of its members, any such employee or
entity.   13.6   Employer Information. To enable the Committee to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee on all matters relating to the compensation of its
Participants, the date and circumstances of the Disability, death or Termination
of Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.   13.7   Reports and Records. The Committee
and those to whom the Committee has delegated duties under the Plan, shall keep
records of all of their proceedings and actions, and shall maintain books of
account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.

ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts the Claimant believes are distributable to him or
her from the Plan. If such a claim relates to the contents of a notice received
by the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant. All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

15



--------------------------------------------------------------------------------



 



14.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 14.4 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

14.3   Review of a Denied Claim. On or before sixty (60) days after receiving
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for review of the denial of the claim. The Claimant
(or the Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;     (b)   may submit written comments or other documents; and/or  
  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.

14.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information

16



--------------------------------------------------------------------------------



 



    submitted by the Claimant relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan. No
legal action with respect to any claim for benefits under this Plan may be
commenced more than one year after a final decision on review of the claim.

ARTICLE 15
Funding

15.1   Source of Benefits. All benefits under the Plan shall be paid when due by
the Company out of its assets or by a trustee from a trust established by the
Company for that purpose. The Company may, but shall have no obligations to,
make such advance provision for the payment of such benefit as the Board may
from time to time consider appropriate.   15.2   Trust.

  (a)   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a Trust by a trust agreement with a third party
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan.     (b)   Interrelationship of the Plan and the Trust.
The provisions of the Plan and the Participant’s Election Forms shall govern the
rights of a Participant to receive distributions pursuant to the Plan. The
provisions of a Trust shall govern the rights of the Employers, Participants and
the creditors of the Employers to the assets transferred to the Trust. Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.     (c)   Distributions From the Trust. Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
a Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

15.3   No Claim on Specific Assets. No Participant shall be deemed to have, by
virtue of being a Participant in the Plan, any claim on any specific assets of
the Company such that the Participant would be subject to income taxation on his
or her benefits under the Plan prior to distribution, and the rights of
Participants and Beneficiaries to benefits to which they are otherwise entitled
under the Plan shall be those of an unsecured creditor of the Company.

17



--------------------------------------------------------------------------------



 



15.4   Unfunded. This Plan is unfunded and payable solely from the general
assets of the Company. The Participants and Beneficiaries shall be unsecured
creditors of the Company with respect to their interests in the Plan.

ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.   16.2   Employer’s Liability. An Employer’s
liability for the payment of benefits shall be defined only by the Plan. An
Employer shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan.   16.3   Nonassignability. Neither a Participant
nor any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise, except as provided in Section 16.14.   16.4  
Withholding. The Company may withhold from any payment of benefits under the
Plan such amounts as the Company determines are reasonably necessary to pay any
taxes (and interest thereon) required to be withheld or for which the Company
may become liable under applicable law. Any amounts withheld pursuant to this
Section 16.4 in excess of the amount of taxes due (and interest thereon) shall
be paid to the Participant or Beneficiary upon final determination, as
determined by the Company, of such amount. No interest shall be payable by the
Company to any Participant or Beneficiary by reason of any amounts withheld
pursuant to this Section 16.4.   16.5   Section 409A Compliance. To the extent
provisions of this Plan do not comply with 409A of the Code, the non-compliant
provisions shall be interpreted and applied in the manner that complies with
409A of the Code and implements the intent of this Plan as closely as possible.
  16.6   Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer or
to interfere with the right of any Employer to discipline or discharge the
Participant at any time.   16.7   Furnishing Information. A Participant or his
or her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments

18



--------------------------------------------------------------------------------



 



    of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.   16.8   Terms. Whenever any
words are used herein in the masculine, they shall be construed as though they
were in the feminine in all cases where they would so apply; and whenever any
words are used herein in the singular or in the plural, they shall be construed
as though they were used in the plural or the singular, as the case may be, in
all cases where they would so apply.   16.9   Captions. The captions of the
articles, sections and paragraphs of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.   16.10   Governing Law. Subject to ERISA, the provisions of this
Plan shall be construed and interpreted according to the internal laws of the
State of Missouri without regard to its conflicts of laws principles.   16.11  
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

H&R Block, Inc.
Attn: Corporate Secretary
One H&R Block Way
Kansas City, MO 64105

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   16.12   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
16.13   Spouse’s Interest. The interest in the benefits hereunder of a spouse or
former spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.   16.14   Validity.
In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.   16.15   Incompetent. If the
Committee determines in its discretion that a benefit under this Plan is to be
paid to a minor, a person declared incompetent or to a person incapable of
handling the disposition of that person’s property, the Committee may direct
payment of such benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as

19



--------------------------------------------------------------------------------



 



    the case may be, and shall be a complete discharge of any liability under
the Plan for such payment amount.   16.16   Court Order. The Committee is
authorized to make any payments directed by court order in any action in which
the Plan or the Committee has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Committee, in its sole discretion, shall have the
right, notwithstanding any election made by a Participant, to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to that spouse or former spouse.   16.17   Distribution
in the Event of Taxation. If, for any reason, all or any portion of a
Participant’s benefits under this Plan becomes taxable to the Participant prior
to receipt, a Participant may petition the Committee for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, an Employer shall
distribute, or shall cause the Trustee to distribute, to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit (which amount shall not exceed a Participant’s unpaid vested Account
Balance under the Plan). If the petition is granted, the distribution of that
portion of his or her benefit that has become taxable shall be made within
90 days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the benefits to be paid under this Plan.  
16.18   Insurance. An Employer, on its own behalf or on behalf of the trustee of
a Trust, and, in its sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as it may choose. An
Employer or the trustee of a Trust, as the case may be, shall be the sole owner
and beneficiary of any such insurance. No Participant shall have any interest
whatsoever in any such policy or policies, and at the request of an Employer or
trustee desiring to purchase such insurance a Participant shall submit to
medical examinations and supply such information and execute such documents as
may be required by the insurance company or companies to whom the Employer or
trustee have applied for insurance.   16.19   Aggregation of Employers. If the
Company is a member of a controlled group of corporations or a group of trades
or business under common control (as described in Code Section 414(b) or (c),
but substituting a fifty percent (50%) ownership level for the eighty percent
(80%) level set forth in those Code Sections), all members of the group shall be
treated as a single Company for purposes of whether there has occurred a
Termination of Employment and for any other purposes under the Plan as
Section 409A shall require.   16.20   Aggregation of Plans. If the Company
offers other account balance deferred compensation plans in addition to the
Plan, those plans together with the Plan shall be treated as a single plan to
the extent required under Section 409A for purposes of determining whether an
Employee may make a deferral election pursuant to Section 3.3(a) within thirty
(30) days of becoming eligible to participate in the Plan and for any other
purposes under the Plan as Section 409A shall require.   16.21   USERRA.
Notwithstanding anything herein to the contrary, any deferral or distribution
election provided to a Participant as necessary to satisfy the requirements of
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, shall be permissible hereunder.

20